Fish, C. J.
(After stating the foregoing facts). Of course the purpose of the action was not to enjoin acts completed prior to its commencement, that is, the having by the defendant in his possession, custody, or control the barrels of prohibited liquor found concealed on his premises in March and April, before the action was brought in May. But the object sought was to enjoin the repetition of the illegal acts already committed, There was no *95allegation in the petition, and no proof at the hearing, of an intention or threat of the defendant to again violate the prohibition law, as it was charged he had done prior to the institution of the suit; nor were there any circumstances set forth in the petition, nor shown by other evidence submitted, tending to show that it was the purpose of the defendant to repeat the acts which he was charged with having committed in March and April. “The appropriate function of the writ of injunction is to afford preventive relief only, and not to correct injuries which have already been committed, or to restore parties to rights of which they have already been deprived. It is not, therefore, an appropriate remedy to procure relief for past injuries, and it is only to be used for the prevention of a future injury actually threatened, and to prevent the perpetration of a legal wrong for which no adequate remedy can he had in damages.” 1 High on Injunctions, § 23. “It is not sufficient ground for an injunction that the injurious acts may possibly be committed, or that injury may possibly result from the acts sought to be prevented. There must be at least a reasonable probability that the injury will be done if no injunction is granted, and not a mere fear or apprehension.” 22 Cyc. 758 (b), 759 (2). In Wheeler v. Steele, 50 Ga. 34, it was held that where there was no charge in the bill, and no proof at the hearing, of an intention or threat of the defendant to increase the height of the mill-dam in question, an injunction should not be granted restraining the defendant from increasing the height of the dam.
The sheriff, his deputy, and a policeman found a barrel of whisky buried in the ground in the defendant’s stable, and two other barrels buried in the ground on or near the defendant’s premises. The statute (Acts Ex. Sess. 1915, p. 88, sec. 20) made it the duty of the officers who found the prohibited liquor to seize the same that it might be forfeited to the State and condemned to be destroyed as the statute provides. It must be presumed that the officers discharged such duty; and if so, the nuisance, if such under the prohibition law, was effectually abated; and it was error, under the facts of this case, to grant an interlocutory injunction against the defendant, enjoining him from thenceforth, until the further order of the court, receiving intoxicating liquors and from having such liquors in his possession, custody, or control, *96there being no evidence that defendant intended in the future to receive, or to have possession, custody, or control of such liquors.

Judgment reversed.


All the Justices concur.